o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date conex-113719-12 uil the honorable charles e schumer united_states senate washington dc dear senator schumer i am responding to your inquiry dated date requesting clarification on the proper federal_income_tax treatment of income and expenses from certain soft dollar commissions that broker-dealers receive under sec_28 of the securities exchange act of specifically you asked whether it is service position that a broker-dealer must report income from soft dollar commissions when received but may deduct expenses only when payments are made to the soft dollar service providers your letter notes that such a position could result in a discrepancy between the manner in which such commissions are reported for book and for tax reporting purposes in general under sec_28 money managers can use their clients’ funds to pay a commission to broker-dealers for the basic execution of a trade and an additional commission for qualifying brokerage and research services the additional commission is referred to as a soft dollar commission to comply with sec_28 the broker- dealer must pay for brokerage and research services with the soft dollar commissions when the broker-dealer or a third party provides the services we have not issued any specific published guidance on the proper federal_income_tax treatment of income and expenses from soft dollar commissions thus the general rules on the reporting of income and expenses in the internal_revenue_code the code and underlying regulations apply in determining how a broker-dealer must report income and expenses from soft dollar commissions conex-113719-12 sec_61 of the code which provides that gross_income includes all income from whatever source derived applies in determining whether a taxpayer has received gross_income sec_451 provides general rules that govern the taxable_year of inclusion in gross_income of an amount an accrual_method taxpayer receives and sec_461 provides general rules that govern the taxable_year of deductions in addition to the specific requirements under sec_61 sec_451 and sec_461 of the code and the underlying regulations the taxpayer must consider all relevant facts and circumstances including any underlying contracts between the parties to determine the proper tax reporting of income and expenses from soft dollar commissions thus for example if a broker-dealer receives income from a soft dollar commission in tax_year the broker-dealer may not be entitled to a deduction for the amount_paid to the soft dollar service provider until tax_year when the services are provided while this treatment could result in a difference between the amounts that the broker-dealer reports for book and tax purposes the requirements for properly reporting income and expenses under the code and the underlying regulations may diverge from the financial_accounting standards for reporting these items a taxpayer’s treatment of income and expenses for financial or regulatory purposes is not controlling for tax_accounting purposes 439_us_522 i hope this information is helpful if you have any questions please contact me at --- ---------------------or ------------------of my office at --------------------- sincerely andrew j keyso associate chief_counsel income_tax accounting
